NEWS RELEASEEXHIBIT 99.1 CONTACT: Thor Erickson – Investor Relations +1 (678) 260-3110 Fred Roselli – Media Relations +1 (678) 260-3421 COCA-COLA ENTERPRISES, INC. REPORTS FIRST-QUARTER 2011 RESULTS · First-quarter diluted earnings per common share totaled 31 cents on a reported basis, or 33 cents on a comparable basis. · Revenue was $1.84 billion on a reported and comparable basis, and was up 7 percent over prior year pro forma results, including a 2 percent currency benefit. · Operating income was $164 million on a reported basis, and $173 million on a comparable basis.Comparable operating income was up 7.5 percent over prior year pro forma results, including a 2 percent currency benefit. · Volume grew 5 percent driven by growth in core Coca-Cola trademark brands, sparkling flavors, and juice drinks. · Share repurchase program remains on track; $200 million in shares purchased during the first quarter of 2011. · CCE now expects 2011 comparable diluted earnings per common share in a range of $2.10 to $2.15, including a currency benefit of approximately 15 cents at recent rates. ATLANTA, April 28, 2011 – Coca-Cola Enterprises, Inc. (NYSE: CCE)today reported first-quarter 2011 operating income of $164 million, or $173 million on a comparable basis. First-quarter 2011 diluted earnings per common share were 31 cents, or 33 cents on a comparable basis.Currency translation had a slightly positive impact on first quarter results.Items affecting comparability and other pro forma adjustments are detailed on page 9 of this release. For the quarter, revenue totaled $1.84 billion, an increase of 7 percent from pro forma 2010 results, and up 5 percent on a currency neutral basis. Comparable operating income totaled $173 million, up 7.5 percent versus first-quarter 2010 pro forma results, and up 5.5 percent on a comparable and currency neutral basis. “These results reflect solid progress toward our 2011 financial goals, goals that will meet or exceed our long-term financial targets,” said John F. Brock, chairman and chief executive officer.“With the important summer selling season just ahead, we believe we have the right brand and operating plans in place to deliver against our growth objectives.” Operating Review Total volume in the first quarter grew 5 percent. Gross and operating margins were flat during the quarter as net pricing per case increased 1.5 percent, while cost of sales per case increased 1.5 percent. Volume growth during the quarter was the result of excellent growth in sparkling brands, which grew 4 percent in the quarter, driven primarily by 3 percent growth in Coca-Cola trademark brands, with Coca-Cola Zero up 25 percent. Soft drink flavors and energy increased 6.5 percent, with solid growth in Fanta, Monster, Sprite, and Dr Pepper.Still beverage volume increased approximately 15 percent, primarily through the continued expansion of Capri Sun and the addition of Ocean Spray.Abbey Well and Chaudfontaine waters also provided growth. Volume in continental Europe territories increased 4.5 percent. A majority of this increase reflects growth of 2 percent in Coca-Cola trademark brands.Still beverages increased almost 20 percent, including excellent volume growth for Capri Sun, Chaudfontaine water, Ocean Spray, and Powerade. First-quarter volume in Great Britain, our largest territory, increased 6.5 percent, reflecting growth in our My Coke portfolio and sparkling flavor brands and stills.Coca-Cola Zero, Sprite, Fanta, Dr Pepper and energy all achieved solid growth. “Outstanding day-to-day execution in our marketplaces is a key element of these volume results,” said Hubert Patricot, executive vice president and president, European Group. “We are providing solid field level support for strategic marketing initiatives to generate outstanding growth in both stills and sparkling brands, and enabling all territories to drive results while meeting the challenges of a difficult economic environment. “With promotions and initiatives such as the celebration of Coca-Cola’s 125th anniversary, Coke with Food, and early Olympic activity, we are well positioned to maximize our presence during the key summer selling season.” Full-Year 2011 Outlook CCE now expects earnings per diluted common share in a range of $2.10 to $2.15. This includes a currency benefit of approximately 15 cents to full-year earnings per share based on recent rates. Revenue is expected to grow in a mid single-digit range, with expected operating income growth in a mid single-digit to high single-digit range. This outlook is comparable, currency neutral, and relative to 2010 pro forma financials. The company also expects free cash flow of approximately $475 to $500 million, with capital expenditures of approximately $400 million.Weighted average cost of debt is expected to be approximately 3 percent, and the effective tax rate for 2011 is expected to be in a range of 26 percent to 28 percent. Share Repurchase CCE remains on track to complete a share repurchase program of approximately $1 billion by the end of 2011 or early 2012.As part of this program, CCE purchased $200 million of its shares during the first quarter of 2011, bringing total repurchases since the program was announced to $400 million. Going forward, these plans may be adjusted depending on economic, operating, or other factors, including acquisition opportunities. Conference Call CCE will host a conference call with investors and analysts today at 10:30 a.m. ET.The call can be accessed through our website at www.cokecce.com. Coca-Cola Enterprises, Inc. is the leading Western European marketer, distributor, and producer of bottle and can liquid nonalcoholic refreshment and the world’s third-largest independent Coca-Cola bottler.CCE is the sole licensed bottler for products of The Coca-Cola Company in Belgium, continental France, Great Britain, Luxembourg, Monaco, the Netherlands, Norway, and Sweden.For more information about our company, please visit our website atwww.cokecce.com. # # # 1 Forward-Looking Statements Included in this news release are forward-looking management comments and other statements that reflect management’s current outlook for future periods. As always, these expectations are based on currently available competitive, financial, and economic data along with our current operating plans and are subject to risks and uncertainties that could cause actual results to differ materially from the results contemplated by the forward-looking statements. The forward-looking statements in this news release should be read in conjunction with the risks and uncertainties discussed in our filings with the Securities and Exchange Commission(“SEC”), including our Form 10-K for the year ended December 31, 2010, and other SEC filings. 2 COCA-COLA ENTERPRISES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; In Millions, Except Per Share Data) First Quarter 2010(a) Net Operating Revenues $ $ Cost of Sales Gross Profit Selling, Delivery, and Administrative Expenses Operating Income Interest Expense, Net - Third Party 19 5 Interest Expense, Net - Coca-Cola Enterprises Inc. - 12 Other Nonoperating Expense, Net (1
